Exhibit 10.1

HARLEY-DAVIDSON, INC.

DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS

(As Amended and Restated Effective January 1, 2009)

Concept

Harley-Davidson, Inc. (the “Company”) created this Plan, effective as of May 1,
1995, to assist nonemployee directors of the Company to defer income, other than
income payable under the Harley-Davidson, Inc. Director Stock Plan (the “Stock
Plan”), until retirement, death, or other cessation of service as member of the
Board of Directors of the Company. The Plan is amended and restated effective
January 1, 2009, to conform the terms of the Plan with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

Administrator

The Nominating and Corporate Governance Committee of the Board of Directors of
the Company is the Administrator of the Plan.

Definitions

a. Affiliate: Each corporation, trade or business that, with the Company, forms
part of a controlled group of corporations or group of trades or businesses
under common control within the meaning of Code Sections 414(b) or (c); provided
that for purpose of determining when a nonemployee director has incurred a
Separation from Service, the phrase “at least fifty percent (50%)” shall be used
in place of “at least eighty percent (80%)” each place it appears in Code
Section 414(b) and (c) and the regulations thereunder.

b. Board: The Board of Directors of the Company.

c. Change of Control Event:

i. For purposes of distribution of the Pre-2005 Deferred Benefit Account, a
change of control event as defined in Schedule A.

ii. For purposes of distribution of the Post-2004 Deferred Benefit Account, a
change of control event as defined in regulations promulgated by the Secretary
of the Treasury for purposes of Code Section 409A, with respect to
Harley-Davidson, Inc.

d. Separation from Service: The date on which a nonemployee director ceases
service as a director of the Company and all Affiliates, provided that such
cessation of service constitutes a separation from service for purposes of Code
Section 409A.

Eligibility

Directors of the Company who are not employees of the Company (“nonemployee
directors”) are eligible under the Plan.



--------------------------------------------------------------------------------

Participation Requirements

A nonemployee director must complete a Deferred Compensation Agreement in order
to defer compensation under the Plan. A nonemployee director who executes a
Deferred Compensation Agreement is referred to as a participant until all of his
or her benefits hereunder are paid in full.

Compensation Deferral

A Deferred Compensation Agreement under the Plan will not apply to compensation
that a nonemployee director elects to receive in the form of shares of common
stock of the Company under Section 7.1 of the Stock Plan. Each Deferred
Compensation Agreement must specify the percentage of the participant’s Annual
Retainer Fee that would otherwise be paid in cash and that is to be deferred,
which percentage may be one hundred percent (100%), fifty percent (50%), or
none. For purposes of the Plan, the term “Annual Retainer Fee” means the annual
retainer fee then in effect for service by the participant as a director, board
committee chair and/or committee member.

a. Initial Deferral Election. A nonemployee director may make an initial
deferral election within 30 days of the date on which he or she first becomes a
nonemployee director. If a nonemployee director does not make a deferral
election during this period, the director will be deemed to have made a deferral
election to defer none of the cash portion of the director’s Annual Retainer
Fee. A nonemployee director’s initial deferral election (i) must be in writing
and delivered to the Treasurer of the Company, (ii) shall apply with respect to
the portion of the director’s Annual Retainer Fee that is to be paid in cash and
that will be earned on and after the date the Treasury of the Company receives
the election, and (iii) shall remain in effect from year-to-year thereafter
unless modified or revoked by a subsequent deferral election that becomes
effective in accordance with the provisions hereof.

b. Revised Deferral Election. Except to the extent that the Company is permitted
and elects to give earlier effect to a nonemployee director’s modification or
revocation to his or her deferral election in accordance with regulations
promulgated by the Secretary of the Treasury under Code Section 409A, a
nonemployee director’s deferral election, once effective with respect to a
calendar year, may not be revoked or modified for that calendar year. A
nonemployee director may revoke or modify his or her then current deferral
election by filing a revised deferral election form, properly completed and
signed, with the Treasurer of the Company. However, except to the extent that
the Company is permitted and elects to give earlier effect to a nonemployee
director’s revised election in accordance with regulations promulgated by the
Secretary of the Treasury under Code Section 409A, the revised deferral election
will become effective on January 1 of the calendar year following the calendar
year during which the revised deferral election is received and accepted by the
Treasurer of the Company, or as soon thereafter as is administratively
practicable. A nonemployee director’s revised deferral election, once effective,
shall remain in effect until again modified by the nonemployee director or
otherwise revoked in accordance with the provisions hereof.

 

2



--------------------------------------------------------------------------------

Deferred Benefit Account

The Company will establish on its books a Deferred Benefit Account for each
nonemployee director executing a Deferred Compensation Agreement. Deferred
compensation shall be credited to this account as of the date on which such
compensation is deemed to accrue to the nonemployee director. Distributions
shall be charged to this account as they are made. A nonemployee director’s
Deferred Benefit Account shall consist of the following subaccounts, if
applicable:

a. Pre-2005 Deferred Benefit Account. The portion of a nonemployee director’s
Deferred Benefit Account that is attributable to the cash portion of the Annual
Retainer Fee that would have been paid to the nonemployee director prior to
January 1, 2005 except for the nonemployee director’s deferral election,
together with any deemed investment gain or loss thereon.

b. Post-2004 Deferred Benefit Account. The portion of a nonemployee director’s
Deferred Benefit Account that is attributable to the cash portion of the Annual
Retainer Fee that would otherwise be paid to the nonemployee director after
December 31, 2004 except for the nonemployee director’s deferral election,
together with any deemed investment gain or loss thereon.

Participant Investment Directions

Prior to July 1, 2001, interest at the Plan’s interest rate was credited to the
account of each nonemployee director as of the last day of each month. Interest
was calculated by applying the Plan’s interest rate to the balances of the
account on such date including distributions to be deducted on that date. The
Plan’s interest rate meant, for each 12 consecutive calendar months ending after
September 1, the Moody’s Long Term Bond Rate in effect on such September 1 (or
the last business day immediately preceding such date if it is a Saturday,
Sunday, or holiday) divided by 12.

Effective July 1, 2001, each nonemployee director’s Deferred Benefit Account
shall be deemed to be invested in investment options made available by the
Administrator and selected by the nonemployee director, in accordance with
Administrator rules and procedures uniformly applied.

The Administrator shall select and may prospectively change the investment
options to be available for participant investment direction under the Plan and
the number of times each year (not less than one) that participants may change
investment directions. Any new or revised participant investment direction,
completed in accordance with Administrator rules, shall apply to a participant’s
entire Deferred Benefit Account. The authorized representative of a deceased
participant’s estate may provide investment directions after the death of the
participant and in accordance with the provisions of the Plan.

No Trust Fund Created

A participant’s Deferred Benefit Account is a means of measuring the value of
the participant’s deferred compensation. The account does not create a trust
fund of any kind. Any assets earmarked by the Company to pay benefits under the
Plan do at all times remain with the Company. A participant has no property
interest in specific assets of the Company because of the Plan. The rights of
the participant, or an estate, to benefits under the Plan shall be solely those
of an unsecured creditor of the Company.

Statement of Account

Following the close of each year the Company will provide statements of account
to each participant.

 

3



--------------------------------------------------------------------------------

Distribution of Pre-2005 Deferred Benefit Account

Upon cessation of a nonemployee director’s service as a director of the Company
for any reason, or upon the occurrence of a Change of Control Event, the Company
will make payments to the nonemployee director (or, in case of the death of the
nonemployee director, to his or her beneficiary designated in accordance with
the Plan or, if no such beneficiary is designated, to his or her estate), as
compensation for prior service as a director, in respect of the nonemployee
director’s Pre-2005 Deferred Benefit Account.

a. Form of Payments: A nonemployee director may elect to have payments in
respect of the Pre-2005 Deferred Benefit Account made either in (i) a single
payment, or (ii) annual installments; provided, however, that if a nonemployee
director making a deferral election under the Plan has elected to defer stock
compensation under the Harley Davidson, Inc. Director Stock Plan (the “Stock
Plan”), then that nonemployee director must elect a payment option with respect
to the nonemployee director’s Pre-2005 Deferred Benefit Account under the Plan
that provides the same timing of deferred payments as the payment option elected
with respect to the nonemployee director’s Pre-2005 Deferral Share Account under
the Stock Plan. Under the installment payment option, at the time a nonemployee
director makes his or her initial deferral election, or thereafter in accordance
with Plan rules, the nonemployee director may select (subject to the proviso in
the immediately preceding sentence) the number of years over which benefits are
to be paid to the nonemployee director, up to a maximum of 5 years. The payment
option elected shall apply to the nonemployee director’s entire Pre-2005
Deferred Benefit Account. The installment payment option does not apply upon the
occurrence of a Change of Control Event. A nonemployee director who fails to
make any payment election with respect to his or her Pre-2005 Deferred Benefit
Account under the Plan and has not made a payment election with respect to the
nonemployee director’s Pre-2005 Deferral Share Account under the Stock Plan
shall be deemed to have elected the single payment option. A nonemployee
director who fails to make any payment election with respect to his or her
Pre-2005 Deferred Benefit Account under the Plan but has made a payment election
with respect to the nonemployee director’s Pre-2005 Deferral Share Account under
the Stock Plan will be deemed to have elected under the Plan the same payment
option with respect to the nonemployee director’s Pre-2005 Deferred Benefit
Account that he or she has made with respect to his or her pre-2005 account
under the Stock Plan. If at the time of the cessation of a nonemployee
director’s service there exists a conflict in the payment options that the
nonemployee director elected with respect to the Pre-2005 Deferred Benefit
Account under the Plan and the nonemployee director’s payment election with
respect to his or her Pre-2005 Deferral Share Account under the Stock Plan, then
that nonemployee director will be deemed to have made a payment election with
respect to his or her Pre-2005 Deferred Benefit Account under the Plan that
provides the same timing of deferred payments as the payment option that the
nonemployee director elected with respect to his or her Pre-2005 Deferral Share
Account under the Stock Plan.

b. If the nonemployee director has elected the single payment option, then the
Company will make payment to the nonemployee director in respect of the
nonemployee director’s Pre-2005 Deferred Benefit Account within 30 days after
the end of the calendar quarter in which the nonemployee director ceases service
as a director of the Company. In addition, the Company will make payment to the
nonemployee director in respect of the nonemployee director’s Pre-2005 Deferred
Benefit Account promptly upon the occurrence of a Change of Control Event.

 

4



--------------------------------------------------------------------------------

c. If the nonemployee director has elected the installment payment option, then
the first installment will be made within 30 days after the end of the calendar
quarter in which the nonemployee director ceases service as a director of the
Company, and each subsequent installment shall be paid in July of each calendar
year following the calendar year in which the first installment is paid to the
nonemployee director during the installment period. The annual installment
payment amount for any calendar year shall be determined by dividing the value
of the nonemployee director’s Pre-2005 Deferred Benefit Account as of January 1
of the year for which the payment is being made by the number of installment
payments remaining to be made, and then rounding the quotient obtained for all
but the final installment to the next lowest whole dollar; provided that the
final installment shall be the entire undistributed balance in the nonemployee
director’s Pre-2005 Deferred Benefit Account.

d. Changes by a nonemployee director in the payment option elected and/or in the
number of years in the installment payment period (not to exceed 5 years) shall
be in writing and filed with the Treasurer of the Company not less than 12
months before the date the nonemployee director ceases service as a director of
the Company for any reason. If a change is requested less than 12 months in
advance of the date the nonemployee director ceases service as a director of the
Company for any reason, then the nonemployee director’s previous valid election
of a form of payment shall be given effect.

The Pre-2005 Deferred Benefit Account shall remain subject to participant
investment direction (and adjustment for deemed investment gain or loss) during
the installment payment period.

Distribution of Post-2004 Deferred Benefit Account

Upon a nonemployee director’s Separation from Service for any reason, or upon
the occurrence of a Change of Control Event, the Company will make payments to
the nonemployee director (or, in the case of the death of the nonemployee
director, to his or her beneficiary designated in accordance with the Plan or,
if no such beneficiary is designated, to his or her estate), as compensation for
prior service as a director, in respect of the nonemployee director’s Post-2004
Deferred Benefit Account.

a. Form of Payments: At the time that a nonemployee director first makes a
post-2004 deferral election under this Plan or first makes a post-2004 deferral
election under the Stock Plan, whichever occurs earlier, the nonemployee
director shall make a payment election which shall govern distribution of both
the nonemployee director’s Post-2004 Deferred Benefit Account under this Plan
and the nonemployee director’s Post-2004 Deferral Share Account under the Stock
Plan. In such payment election, the nonemployee director may elect to have
payments made either in (i) a single payment, or (ii) annual installments. Under
the installment payment option, the nonemployee director may select the number
of years over which benefits are to be paid to the nonemployee director, up to a
maximum of 5 years. The payment option elected shall apply to the nonemployee
director’s entire Post-2004 Deferred Benefit Account under this Plan and the
nonemployee’s director’s entire Post-2004 Deferral Share Account under the Stock
Plan. The installment payment option does not apply upon the occurrence of a
Change of Control Event. A nonemployee director who fails to make a payment
election shall be deemed to have elected the single payment option. Prior to
January 1, 2009, a nonemployee director may change his or her payment election
by filing a revised payment election form, properly completed and signed, with
the Treasurer of the Company; provided that a revised election submitted during
calendar

 

5



--------------------------------------------------------------------------------

year 2006, 2007 or 2008 may not operate to defer into a subsequent calendar year
the distribution of amounts that otherwise would have been paid in the calendar
year in which the revised election is submitted, or to accelerate into the
calendar year in which the revised election is submitted amounts that otherwise
were scheduled for distribution in a subsequent calendar year. Changes in a
payment election are not permitted on or after January 1, 2009.

b. If the nonemployee director has elected the single payment option, then the
Company will make payment to the nonemployee director in respect of the
nonemployee director’s Post-2004 Deferred Benefit Account within 30 days after
the end of the calendar quarter in which occurs the nonemployee director’s
Separation from Service. In addition, the Company will make payment to the
nonemployee director in respect of the nonemployee director’s Post-2004 Deferred
Benefit Account within 30 days following the occurrence of a Change of Control
Event.

c. If the nonemployee director has elected the installment payment option, then
the first installment will be made within 30 days after the end of the calendar
quarter in which occurs the nonemployee director’s Separation from Service, and
each subsequent installment shall be paid in July of each calendar year
following the calendar year in which the first installment is paid to the
nonemployee director during the installment period. The annual installment
payment amount for any calendar year shall be determined by dividing the value
of the nonemployee director’s Post-2004 Deferred Benefit Account as of January 1
of the year for which the payment is being made by the number of installment
payments remaining to be made, and then rounding the quotient obtained for all
but the final installment to the next lowest whole dollar; provided that the
final installment shall be the entire undistributed balance in the nonemployee
director’s Post-2004 Deferred Benefit Account.

The Post-2004 Deferred Benefit Account shall remain subject to participant
investment direction (and adjustment for deemed investment gain or loss) during
the installment payment period.

Hardship Payments

The Administrator may, in its sole discretion, upon the finding that the
nonemployee director has suffered an “unforeseeable emergency” , distribute to
the nonemployee director part or all of the nonemployee director’s Deferred
Benefit Account, as needed to meet the nonemployee director’s need. An
“unforeseeable emergency” means a severe financial hardship to the nonemployee
director resulting from an illness or accident of the nonemployee director, the
nonemployee director’s spouse, or the nonemployee director’s dependent (as
defined in Internal Revenue Code Section 152(a) without regard to
Sections 152(b)(1), (b)(2), and (d)(1)(B)), loss of the nonemployee director’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
nonemployee director. The amount authorized by the Administrator for
distribution with respect to an emergency may not exceed the amounts necessary
to satisfy the emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the nonemployee
director’s assets, to the extent that liquidation of such assets would not
itself cause severe financial hardship.

 

6



--------------------------------------------------------------------------------

Designation of Beneficiary

Each participant entitled to any payments from his or her Deferred Benefit
Account from time to time may designate a beneficiary or beneficiaries to whom
any such payments are to be paid in case of the participant’s death before
receipt of any or all of such payments. Any designation will revoke all prior
designations by the participant, shall be in a form prescribed by the Company
and will be effective only when filed by the participant, during his or her
lifetime, in writing with the Treasurer of the Company. References in the Plan
to a participant’s “beneficiary” at any date shall include such persons
designated as concurrent beneficiaries on the director’s beneficiary designation
form then in effect. In the absence of any such designation, any balance
remaining in a participant’s Deferred Benefit Account at the time of the
participant’s death shall be paid to such participant’s estate in a lump sum.

Assignment

A participant may not assign the right to receive benefits under the Plan.

Not a Contract to Continue as Director

This Plan may not be construed as giving any person the right to be retained as
a director of the Company.

Taxes

The Company may withhold from all benefit payments any amounts which may be
required to be withheld under applicable tax laws.

Amendment and Termination

The Company may, at any time, by action of the Nominating and Corporate
Governance Committee of the Board of Directors of the Company, amend the Plan,
with prospective effect, or terminate the Plan. The Company may not, however,
reduce any benefit payments to or on behalf of a nonemployee director based on
deferrals already made, without the nonemployee director’s consent.

Distribution of Benefits Following Plan Termination

Termination of the Plan will operate to accelerate distribution of benefits only
to the extent permitted under Code Section 409A, including:

a. The Plan is terminated within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), and the amounts accrued under the Plan but
not yet paid are distributed to nonemployee directors or their beneficiaries, as
applicable, in a single sum payment, regardless of any distribution election
then in effect, by the latest of: (1) the last day of the calendar year in which
the Plan termination and liquidation occurs, (2) the last day of the calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture, or (3) the last day of the first calendar year in which payment is
administratively practicable.

 

7



--------------------------------------------------------------------------------

b. The Plan is terminated at any other time, provided that such termination does
not occur proximate to a downturn in the financial health of the Company or an
Affiliate. In such event, all amounts accrued under the Plan but not yet paid
will be distributed to all nonemployee directors and their beneficiaries, as
applicable, in a single sum payment no earlier than twelve (12) months (and no
later than twenty-four (24) months) after the date of termination, regardless of
any distribution election then in effect. This provision shall not be effective
unless all other plans required to be aggregated with this Plan under Code
Section 409A are also terminated and liquidated. Notwithstanding the foregoing,
any payment that would otherwise be paid during the twelve (12)-month period
beginning on the Plan termination date pursuant to the terms of the Plan shall
be paid in accordance with such terms. In addition, the Company or any Affiliate
shall be prohibited from adopting a similar arrangement within three (3) years
following the date of the Plan’s termination, unless any individual who was
eligible under this Plan is excluded from participating thereunder for such
three (3) year period.

Except as provided in Paragraphs a. and b. above or as otherwise permitted in
regulations promulgated by the Secretary of the Treasury under Code
Section 409A, any action that terminates the Plan but that does not qualify for
accelerated distribution under Code Section 409A shall instead be construed as
an amendment to discontinue further benefit accruals, but the Plan will continue
to operate, in accordance with its terms as from time to time amended and in
accordance with applicable elections by the nonemployee director, with respect
to the nonemployee director’s benefit accrued through the date of termination,
and in no event shall any such action purporting to terminate the Plan form the
basis for accelerating distributions to the nonemployee director or a
beneficiary.

Construction

The Plan is to be construed under the laws of the State of Wisconsin, without
reference to conflict of law principles thereof.

Binding Agreement

This Plan is binding upon the Company and participants and their respective
successors, assigns, heirs, executors, and beneficiaries.

Miscellaneous Section 409A Rules

a. Accelerated Distribution Following Section 409A Failure. If an amount under
this Plan is required to be included in a nonemployee director’s income under
Code Section 409A prior to the date such amount is actually distributed, the
nonemployee director shall receive a distribution, in a single sum, within
ninety (90) days after the date it is finally determined that the Plan fails to
meet the requirements of Code Section 409A. The distribution shall equal the
amount required to be included in the nonemployee director’s income as a result
of such failure.

b. Permitted Delay in Payment. If a distribution required under the terms of
this Plan would jeopardize the ability of the Company or of an Affiliate to
continue as a going concern, the Company or the Affiliate shall not be required
to make such distribution. Rather, the distribution shall be delayed until the
first date that making the distribution does not jeopardize the ability of the
Company or of an Affiliate to continue as a going concern. Further, if any
distribution pursuant to the Plan will violate the terms of Section 16(b) of the
Securities Exchange Act of 1934 or other Federal securities laws, or any other
applicable law, then the distribution shall be delayed until the earliest date
on which making the distribution will not violate such law.

 

8



--------------------------------------------------------------------------------

AS AMENDED, pursuant to authorization of the Board of Directors of the Company
as of:

 

Date:     HARLEY-DAVIDSON, INC. By:       Its:    

 

9



--------------------------------------------------------------------------------

SCHEDULE A TO THE

HARLEY-DAVIDSON, INC.

DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTS

For purposes of clause i of the definition of Change of Control Event, a Change
of Control Event means any one of the following:

a. Continuing directors no longer constitute at least two-thirds of the
directors of Harley-Davidson, Inc. “Continuing director” means any individual
who is either (i) a member of the Board on May 3, 2003, or (ii) a member of the
Board whose election or nomination to the Board was approved by a vote of at
least two-thirds (2/3) of the Continuing Directors (other than a person whose
election was as a result of an actual or threatened proxy or other control
contest);

b. Any person or group of persons (as defined in Rule 13d-5 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), together with its
affiliates, becomes the beneficial owner, directly or indirectly, of twenty
percent (20%) or more of the then outstanding common stock of Harley-Davidson,
Inc. or twenty percent (20%) or more of the voting power of the then outstanding
securities of Harley-Davidson, Inc. entitled generally to vote for the election
of the members of the Board;

c. The approval by the shareholders of Harley-Davidson, Inc. of the merger or
consolidation of Harley-Davidson, Inc. with any other corporation, the sale of
substantially all of the assets of Harley-Davidson, Inc., or the liquidation or
dissolution, of Harley-Davidson, Inc., unless, in the case of a merger or
consolidation, the then Continuing Directors in office immediately prior to such
merger or consolidation will constitute at least two-thirds (2/3) of the
directors of the surviving corporation of such merger or consolidation and any
parent (as such term is defined in Rule 12b-2 under the Exchange) of such
corporation; or

d. At least two-thirds (2/3) of the then Continuing Directors in office
immediately prior to any other action proposed to be taken by the shareholders
of Harley-Davidson, Inc. or by the Board determines that such proposed action,
if taken, would constitute a change of control of Harley-Davidson, Inc. and such
action is taken.

 

10